Exhibit 10.1

 

Bonus Plan for Executive Officers for Fiscal Year 2014

 

[g91341ksi001.jpg]

 

INTRODUCTION

 

The bonus plan for executive officers for fiscal year 2014 (the “Plan”) is
intended to provide executives with financial incentives for their important
contributions to the successful attainment of the Company’s goals — by aligning
what they do every day with our Company’s objectives.  Executives in the Plan
have the potential to earn a bonus payout equal to a maximum percentage of bonus
eligible base salary as specified for each participant by the Compensation
Committee.  Michaels Stores, Inc.’s top priority is to achieve its sales and
earnings goals, and maximize company profitability.

 

DEFINITIONS

 

“Associate Performance Measure” as established by the Compensation Committee, is
the individual performance component of the Plan.

 

“Bonus Eligible Position” means an associate position in Company’s support
center headquarters that is designated as a participant in the Plan.

 

“Company” is Michaels Stores, Inc. and its subsidiaries.

 

“Compensation Committee” is the Compensation Committee of the Company’s Board of
Directors.

 

“Company Financial Performance Measure” is EBIT minus Inventory Charge (which
may exclude additional charges as approved by the Compensation Committee).

 

“EBIT” is short for “Earnings Before Interest and Taxes”. It is a measure that
indicates the company’s operating profitability before non-operating expenses.

 

“Fiscal Year 2014” means the fiscal year of the Company beginning February 2,
2014 ending January 31, 2015.

 

“Inventory Charge” for purposes of the Plan, is much like an “interest charge”
to cover the cost of buying and holding inventory, and is subtracted from the
EBIT number in order to give incentive (as a company) to not over-buy inventory,
since too much inventory takes cash away from the Company’s ability to fund
initiatives and pay down debt.  A percent charge per month on the cost of
average monthly inventory the Company carries of 12% per year is deducted from
the EBIT number.

 

BONUS MEASURES

 

To further the Company’s strategy of paying for performance, participant bonuses
are generally based on the overall company performance, business unit metrics
and associate performance as measured against established objectives.  For
Fiscal Year 2014, the Plan measures for each participant shall consist of:
(a) the Company Financial Performance Measure, and (b) an Associate Performance
Measure.  The Compensation Committee will establish the weight of each measure,
and the threshold, target and maximum performance metrics.

 

 

MSI CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

MINIMUM COMPANY THRESHOLD PERFORMANCE

 

Before any portion tied to the Associate Performance Measure can be earned, the
actual results of the Company Financial Performance Measure must at least meet a
minimum level of performance (“Threshold”) established by the Compensation
Committee.

 

ELIGIBILITY

 

To be eligible for a bonus under the Plan, the participant must meet all of the
eligibility factors:

 

·                     The Fiscal Year 2014 bonus eligibility dates are from
February 2, 2014 to January 31, 2015.  If a participant is not employed in a
Bonus Eligible Position at the beginning of Fiscal Year 2014, but assumes a
Bonus Eligible Position on or before November 15, 2014, the participant will be
eligible to earn a prorated bonus based upon the number of full months that
participant was in the Bonus Eligible Position.  Participants who assume a Bonus
Eligible Position on or before the 15 th day of the month will receive credit
for that entire month.  Participants who assume a Bonus Eligible Position after
the 15 th day of any month, will not receive credit for that month. 
Participants who change positions during Fiscal Year 2014 will receive credit
for bonus calculation purposes based upon the bonus level of the position such
participant holds on the 15 th day of the month, in accordance with the bonus
plan for the credited position.

 

·                     A participant must have worked for at least three months
in a Bonus Eligible Position in Fiscal Year 2014.

 

·                     If a participant is promoted or changes positions during
Fiscal Year 2014, the participant may be eligible for bonus calculated using the
number of full months in each position, the respective base salaries and
performance ratings, and the applicable target bonus amount(s).

 

·                     A participant must be employed in a Bonus Eligible
Position at the end of Fiscal Year 2014, in order to be eligible to receive a
bonus.  In the event a participant terminates employment before a year end
performance rating has been approved, the Associate Performance Measure portion
of the participant’s bonus will be calculated based upon a rating of “Meets
Expectations — Low.”  Bonus payments under this Plan are anticipated to occur in
April 2015.

 

·                     If a participant is terminated and rehired during Fiscal
Year 2014, the most recent hire date will be used to determine eligibility for a
prorated bonus payout.

 

·                     Participants transferring to a non-Bonus Eligible Position
prior to the end of Fiscal Year 2014 are not eligible to receive a bonus under
the Plan.

 

·                     A participant is not eligible for a bonus under this Plan
if the participant received a performance improvement plan during Fiscal Year
2014 and the participant remains on the performance improvement plan on bonus
payment date or if the participant terminates or is demoted as a result of the
performance improvement plan.

 

PERFORMANCE LEVELS AND BONUS PAYOUTS

 

For the Company Performance Measure there are four performance levels:  Below
Threshold, Threshold, Target and Maximum.  The portion based on the Associate
Performance Measure has four bonus payout levels based upon the Fiscal Year 2014
performance appraisal rating: Exceeds Expectations, Meets Expectations — High,
Meets Expectations — Low and Needs Development.  Bonus payout percentages will
be based upon the achieved level of performance for each of the participant’s
bonus plan measures.

 

To determine the actual payout percent in connection with the Company
Performance Measure and the Business Unit Performance Measure, each bonus
measure’s performance must be calculated (percent achieved between Threshold and
Target, or Target and Maximum), weighted, multiplied by the eligible base salary
as of January 31, 2015, and adjusted for any applicable proration.

 

The performance of each bonus measure is evaluated independently, and the
achieved bonus percentage for each measure is added together to arrive at the
percentage of total bonus achieved.

 

If the participant changes positions during Fiscal Year 2014, resulting in a
change in the participant’s bonus plan, then (1) participant’s base salary prior
to the change will be used as the eligible base salary for participant’s former
position; and (2) participant will have separate performance appraisal ratings —
one for the former position and one for the current position — used in the
calculation of participant’s year end bonus. Ratings will be determined by the
Compensation Committee, with input from the Chief Executive Officer for all
participants at the executive vice president level, with the year end rating
determining eligibility for merit increase

 

2

--------------------------------------------------------------------------------


 

consideration.

 

SCALING OF PAYOUT PERCENTAGE

 

For the Company Performance Measure, when performance falls at any point between
the Threshold and Maximum goals, the participant’s bonus payout will be scaled
according to the performance above or below the Target goal.  The bonus amount
is scaled to the nearest hundredth of a percent when comparing plan to actual
results.  All calculations will be rounded to the nearest hundredth. In
connection with the Associate Performance Measure a rating of Exceeds
Expectations is credited at 200% of Target, Meets Expectations — High at 100% of
Target, and Meets Expectations — Low at 50% of Target (a “Needs Development”
performance rating results in the disqualification of the participant from any
bonus related to the Associate Performance Measure).

 

The bonus payout may exclude additional charges as approved by the Compensation
Committee.

 

BONUS SCALING FORMULAS

 

The following formulas illustrate how bonus scaling is applied in calculating
the bonus percentages achieved for the Company measure:

 

Scenario 1: Actual performance is above target goal:

 

[g91341ksi002.jpg]

 

Scenario 2: Actual performance is below target goal:

 

[g91341ksi003.jpg]

 

Note: Wtd = Weighted; PLAN = Target

 

The Company anticipates that the Plan will be part of an ongoing bonus program,
but the Company does not guarantee that the program will in fact continue for
future periods or that the terms, amounts or measures of the program will not
change.  To the extent allowed by law, Michaels reserves the right to change or
cancel any portion(s) of this Plan for any reason. This Plan does not constitute
a contract or other agreement concerning the duration of any associate’s
employment. To the extent allowed by law, the employment relationship remains
“at will” and may be terminated at any time, with or without cause.  This Plan
shall be administered by the Compensation Committee, in its sole discretion.

 

3

--------------------------------------------------------------------------------